7/31/2020                                  Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy::           47-3 Filed
                                                                               Statement of<br>Policies and08/03/20
                                                                                                            Procedures Page 1 of 21




                                    academies     stories   strategies   company   getting started   login                               Select Language




                                           Statement of
                                     Policies and Procedures
         International Markets Live - Version 3.0 - January 15th, 2019

         TABLE OF CONTENTS
         SECTION 1.0 - INTRODUCTION
              1.1 Mutual Commitment Statement

              1.2 Code of Ethics

              1.3 IML Policies & Procedures and Compensation
              Plan Incorporated into the IBO Agreement

              1.4 Purpose of the Policies & Procedures

              1.5 Changes, Amendments & Modifications

         SECTION 2.0 - BASIC PRINCIPLES
              2.1 Becoming An IBO

              2.2 New IBO Registration

         SECTION 3.0 - IML'S IBO RESPONSIBILITIES
              3.1 Correct Address
              3.2 Training and Leadership

              3.3 Sponsorship
              3.4 Unethical Sponsoring
              3.5 Cross Sponsoring Prohibited

              3.6 Solicitation for other Companies or Services

         SECTION 4.0 - AGREEMENT & GENERAL UNDERSTANDINGS
              4.1 Rights Granted
              4.2 Renewals and Expiration of the IML Agreement

              4.3 Effect of Cancellation
              4.4 Modification of the IBO Agreement

              4.5 Unauthorized Transfer & Re-Enrollment
              4.6 Change of Sponsor or Placement of Active IBOs
              4.7 Change of Organizations

              4.8 Placement Lounge
              4.9 Voluntary Termination

              4.10 Involuntary Termination

         SECTION 5.0 - BUSINESS ENTITIES
              5.1 Definition

              5.2 Independent Business Relationship (Indemnification for Actions)
              5.3 Insurance

         SECTION 6.0 - POLICY VIOLATIONS
              6.1 Reporting Policy Violations                                                                                         EXHIBIT
                                                                                                                                                   exhibitsticker.com




                                                                                                                                         B
https://im.academy/policies                                                                                                                                             1/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy::           47-3 Filed
                                                                              Statement of<br>Policies and08/03/20
                                                                                                           Procedures Page 2 of 21

              6.2 Adherence to the IMLCompensation Plan
              6.3 Adherence to all Laws, Regulations
                                   academies stories &  Ordinances
                                                     strategies company        getting started   login                               Select Language


              6.4 Compliance with all Applicable Income Tax Laws
              6.5 One IML Business Per IBO
              6.6 Actions of Household Members or Affiliated Parties

              6.7 Identification Numbers and Pay-Out
              6.8 Sell, Assign or Delegate Ownership
              6.9 Separating a IML Business
              6.10 Succession

         SECTION 7.0 - DISCIPLINARY ACTIONS
              7.1 Imposition of Disciplinary Action (Purpose)
              7.2 Consequences & Remedy of Breach
              7.3 Suspension Procedures

         SECTION 8.0 - DISPUTE RESOLUTION
              8.1 Grievances
              8.2 Mediation
              8.3 Termination of Mediation
              8.4 Severability

              8.5 Waiver
              8.6 Governing Law

         SECTION 9.0 - PAYMENT OF COMMISSIONS & BONUSES
              9.1 Bonus and Commissions Qualifications

              9.2 Computation of Commissions and Discrepancies
              9.3 Adjustments to Bonuses and Commission for Returned Services

         SECTION 10.0 - ORDERING PRODUCT
              10.1 General Product Ordering Policies
              10.2 Sale to Customers

              10.3 Insufficient Funds
              10.4 Credit Card Purchases
              10.5 Sales Tax Obligation
              10.6 Refund Policy

              10.7 Return Process

         SECTION 11.0 - IMLOPPORTUNITY
              11.1 Presentation of Compensation Plan - Income Claims
              11.2 Trading Policies

              11.3

         SECTION 12.0 - PROPRIETARY INFORMATION & TRADE SECRETS
              12.1 Business Reports, Lists, and Proprietary Information
              12.2 Obligation of Confidentiality
              12.3 Breach and Return of Materials
              12.4 Return of Materials

         SECTION 13.0 - PRIVACY POLICY
              13.1 Introduction
              13.2 Expectation of Privacy
              13.3 Employee Access to Information

https://im.academy/policies                                                                                                                            2/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy::           47-3 Filed
                                                                              Statement of<br>Policies and08/03/20
                                                                                                           Procedures Page 3 of 21

              13.4 Restrictions on the Disclosure of Account Information
                                      academies   stories   strategies   company   getting started   login                                  Select Language
         SECTION 14.0 - ADVERTISING, PROMOTIONAL MATERIAL, USE OF COMPANY NAMES AND TRADEMARKS
              14.1 General Product Ordering Policies
              14.2 Use of Company Names and Protected Materials
              14.3 Faxes and E-Mail - Limitations
              14.4 Internet and Third-Party Website Restrictions

              14.5 Advertising and Promotional Materials
              14.6 Testimonial Permission
              14.7 Telemarketing - Limitations

         SECTION 15.0 - INTERNATIONAL MARKETING
              15.1 International Marketing Policy

         SECTION 16.0 - GLOSSARY OF TERMS



         STATEMENT OF POLICIES & PROCEDURES
              1.1 INTRODUCTION
              1.2 Mutual Commitment Statement
                  International Markets Live, Inc. (hereinafter referred to as "iMarketsLive" or "IML") recognizes that in order to develop
                  a long-term and mutually rewarding relationship with its Compensation Plan participants (hereinafter referred to as
                  "Independent Business Owner(s)" or "IBOs") must acknowledge and respect the true nature of the relationship and
                  support the "Customers".

                  In the spirit of mutual respect and understanding, IML is committed to:
                      Provide prompt, professional and courteous personal service and communications to all of its IBOs and Customers;
                      Provide the highest level of quality services, at fair and reasonable prices;
                      Exchange or refund the purchase price of any product, service or membership as provided in our return policies contained
                      herein;
                      Deliver services promptly and accurately;
                      Pay earned commissions accurately and on a timely basis;
                      Expedite orders if an error or unreasonable delay occurs;
                      Roll out new services and programs with IBOs input and planning;

                      Implement changes in the Compensation Plan or Policies and Procedures that affect the IBOs with input from the IBOs (note:
                      such changes will be effective thirty (30) days after the date it was published);
                      Support, protect and defend the integrity of the IML Income Opportunity;
                      Offer IBOs an opportunity to grow with IML with such growth guided by the principles of Servant Leadership.
                  In return, IML expects that its IBOs will:

                      Conduct themselves in a professional, honest, and considerate manner;
                      Present IML Corporate and services information in an accurate and professional manner;
                      Present the Compensation Plan, services and refund policies
                      contained herein in a complete and accurate manner;
                      Not make exaggerated income or service claims;

                      Make reasonable effort(s) to support and train other IBOs and Customers in their sales and marketing organization;
                      Not engage in cross-line sponsoring, solicitation of competing services, unhealthy competition or unethical business practices;
                      Provide positive guidance and training to IML IBOs and Customers in their sales and marketing organizations while exercising
                      caution to avoid interference with other IBO sales and marketing organizations. As such, an IBO is discouraged from providing
                      training to other IBOs or Customers in a different sales and marketing organization;
                      Support, protect, and defend the integrity of the IML Income Opportunity;
              1.3 Code of Ethics
                  IML desires to provide its independent IBOs with the best Services, Training and Compensation Plan in the industry. Accordingly,
                  IML values constructive criticism and encourages the submission of written comments addressed to the IML Compliance Team.

https://im.academy/policies                                                                                                                                   3/21
7/31/2020                                  Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy::           47-3 Filed
                                                                               Statement of<br>Policies and08/03/20
                                                                                                            Procedures Page 4 of 21

                  IBO's negative and disparaging comments about iMarketsLive, its Services, the Agreement or Compensation Plan, made to IML, or
                  to the field or at any IML meeting
                                      academies stories
                                                        and/or   event,company
                                                          strategies
                                                                         or disruptive  behavior at
                                                                                  getting started
                                                                                                     any meeting and/or event, serve no purpose other
                                                                                                  login                                           Selectthan
                                                                                                                                                         Language
                  to dampen the enthusiasm of other IBOs and Customers. IML IBOs must not belittle iMarketsLive, fellow IML IBOs, IML Services,
                  the Compensation Plan, or any and all IML directors, officers, or employees, suppliers or agents. Such conduct represents a
                  material breach of these Policies and Procedures and may be subject to sanctions as deemed appropriate by IML.
                  IML endorses the following code of ethics:

                      An IBO must show fairness, tolerance, and respect to all people associated with iMarketsLive, regardless of race, gender, social
                      class or religion, thereby fostering a "positive atmosphere" of teamwork, good morale and community spirit.
                      An IBO shall strive to resolve business issues, including situations with other IBOs, by emphasizing tact, sensitivity, good will
                      taking care not to create additional problems.
                      IML IBOs must be honest, responsible, professional and conduct themselves with integrity.
                      IML IBOs shall not make disparaging statements about IML, other IBOs, IML employees, suppliers or agents, Services, sales and
                      marketing campaigns, or the Compensation Plan, or make statements that unreasonably offend, mislead or coerce others.
                  IML may take appropriate action against An IBO if it determines, in its sole discretion, that An IBO's conduct is detrimental,
                  disruptive, or injurious to iMarketsLive or to other IBOs.
              1.4 IML Policies & Procedures and Compensation Plan Incorporated into the IBO Agreement
                  Throughout these Policies & Procedures, when the term "Agreement" is used, it collectively refers to the IML on-line Application,
                  electronic signature process, the most current version of the Policies and Procedures in effect and any addendums thereto, the
                  Compensation Plan, also referred to as the 'IML Platinum Reward Plan' (attached hereto as "ADDENDUM 2" and incorporated
                  herein for all purposes), and any and all social media guidelines or any other guidelines which may be implemented from time to
                  time and any amendments thereto.
                  It is the responsibility of the Sponsoring IBO to provide the most current version of these Policies and Procedures (available on the
                  IML website), the Income Disclosure Statement, the IML Compensation Plan, and any and all social media guidelines or any other
                  guidelines which may be implemented from time to time and any amendments thereto to their downline IBOs.
              1.5 Purpose of Policies & Procedures
                  IML is a direct to consumer, subscription based, training and education company that markets its Services through a network of
                  independent business owners. To clearly define the relationship that exists between IBOs and iMarketsLive, and to explicitly set a
                  standard for acceptable business conduct, IML has established these Policies and Procedures.
                  IML IBOs and Customers are required to comply with; (i) all of the Terms and Conditions set forth in the Agreement which IML may
                  amend from time to time in its sole discretion in accordance with the terms hereof; and (ii) all Federal, State, and/or local laws
                  governing his, her and/or its IML business.
                  IML IBOs must review the information in these Policies and Procedures carefully. Should an IBO have any questions regarding a
                  policy, rule or guidelines, the IBO is encouraged to seek an answer from the company FAQ, found on the website, their personal
                  Sponsor, or the IML Customer Service Team by submitting an email to: support@imarketslive.com.
              1.6 Changes, Amendments, and Modifications
                  Because Federal, state, local and international laws, as well as the business environment, periodically change, IML reserves the
                  right to amend the IML Agreement
                  and the prices in its 'IML Services Price List'(attached hereto as "ADDENDUM 1" and incorporated herein for all purposes) in its
                  sole and absolute discretion. Notification of amendments shall appear in all official IML materials, IML website, social media
                  outlets or the IBO's back office.
                  Any such amendment, change, or modification shall be effective thirty (30) days following notice by one of the following methods:
                      Posting on the official IML website;
                      Electronic mail (e-mail); or

                      Any IML communication channels or social media outlets (ie. Facebook, Instagram, Twitter and/or IML App).

              2.1 BASIC PRINCIPLES
              2.2 Becoming An IBO
                  To become an IBO, an applicant must comply with the following requirements:
                      Be of the age of majority (not a minor) in his or her province or territory of residence. We require a minimum age of 18 or older.
                      Reside or have a valid address in the United States or U.S. territory, Canada, Australia or country wherein IML is licensed to
                      operate.
                      Have a valid tax payer identification number (i.e. Social Security
                      Number, Federal Tax ID Number (TIN), federal Business Number, or proper personal identification number of the respective
                      country;
                      Enter a verified mobile phone number or email address, which is not in use or associated with any other IML accounts, which
                      will be verified.
https://im.academy/policies                                                                                                                                         4/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy::           47-3 Filed
                                                                              Statement of<br>Policies and08/03/20
                                                                                                           Procedures Page 5 of 21

              2.3 New IBO Registration
                  A potential new IBO  may self-enroll
                                    academies  stories on  any IBO/Sponsor's
                                                       strategies company    website.
                                                                           getting       In such
                                                                                   started   loginevent, IML will accept the web enrollment andSelect
                                                                                                                                                IMLLanguage
                  Application by accepting the "electronic signature" stating the new IBO has accepted all terms and conditions of such the IML
                  Agreement. Please note that such electronic signature constitutes a legally binding agreement between the IBO and IML.
                  Signed documents, including, but not limited to, IBO personal agreements, are legally binding contracts which must not be
                  altered, tampered with or changed in any manner after they have been signed. False or misleading information, forged signatures
                  or alterations to any document, including business registration forms, made after a document has been signed may lead to
                  sanctions, up to and including involuntary termination of the IBO's position.
                  If one applicant enrolls creating an Account listing a certain sponsor and enrolls a second time listing multiple sponsors, only the
                  first completed form to be received by IMLwill be accepted. IML reserves the right, at its sole discretion, to make the final decision
                  with respect to all such disputes.

              3.1 IML'S IBO RESPONSIBILITIES
              3.2 Correct Address
                  It is the responsibility of the IBO or Customer to make sure IML has the correct contact information for all correspondence.
                  An IBO and/or Customer will need to allow up to seventy-two (72) hours for processing after the notice of address change has
                  been received by IML Support Team.
              3.3 Training and Leadership
                  Any IML IBO who Sponsors another IBO into IML must perform an authentic assistance and training function to ensure his or her
                  sales and marketing organization is properly operating his or her IML business. Sponsoring IBOs should have ongoing contact and
                  communication with the IBOs in their sales and marketing organizations. (Examples of communication may include, but are not
                  limited to, newsletters, written correspondence, telephone, direct contact, team conference calls, voice-mail, e-mail, personal
                  meetings, accompaniment of downline IBOs to IML meetings, training sessions, events, workshops, and any other related
                  functions.)
                  A Sponsoring IML IBO should monitor the IBOs in his or her sales and marketing organizations to ensure that IBOs do not make
                  improper product or business claims or engage in any illegal or inappropriate conduct. Upon request, such IBO should be able to
                  provide documented evidence to IML of his or her ongoing fulfillment of the responsibilities of a Sponsor.
                  Sponsoring IBOs are encouraged to educate and train new IBOs about IML's Services, effective sales techniques, the IML
                  Compensation Plan, along with compliance with IML Policies and Procedures and any and all social media guidelines or any other
                  guidelines and amendments thereto implemented at that time. Marketing product is a required activity in IML and must be
                  emphasized in all recruiting presentations.
                  We emphasize and encourage all IBOs to sell IML's Services and services to Customers.
                  Use of Sales and marketing collateral. To promote both the Services and the opportunity IML offers, IBOs must use the sales and
                  marketing collateral and support materials produced by IML. If IML IBOs develop their own sales and marketing collateral and
                  promotional


                  materials, which includes Internet advertising, notwithstanding IBOs' good intentions, along with the intentional violation of any
                  number of statutes or regulatory laws affecting the IML business. These violations, although they may be relatively few in number,
                  could jeopardize the IML opportunity for all IBOs. Accordingly, IBOs must submit via email all written sales and marketing
                  collateral, promotional materials, advertisements, websites, training material, flyers, along with any other literature to the
                  Compliance Team for approval prior to use. COMPLIANCE EMAIL: compliance@imarketslive.com. Unless the IBO receives specific
                  written approval to use the material, the request shall be deemed denied. All IBOs shall safeguard and promote the good
                  reputation of IML and its Services. The marketing and promotion of IML, the IML opportunity, the Compensation Plan, and IML
                  Services shall be consistent with the public interest, and must avoid all discourteous, deceptive, misleading, unethical or immoral
                  conduct or practices.
              3.4 Sponsorship
                  The Sponsor is the person who introduces an IBO or Customer to IML, helps them complete their enrollment, and supports and
                  trains those in their sales and marketing organization.

                  IML recognizes the Sponsor as the name(s) shown on the first:
                      Physically signed IML IBO Agreement on file; or
                      Electronically signed IBO Agreement from a website or an IBO website.
                  An IBO Agreement that contains notations such as "by phone" or the signatures of other individuals (i.e. Sponsors, Spouses,
                  relatives, or friends) is not valid and will not be accepted by IML.

                  IML recognizes that each new prospect has the right to ultimately choose his or her own Sponsor, but IML will not allow IBOs to
                  engage in unethical sponsoring activities.
                  All active IBOs in good standing have the right to Sponsor and enroll others into IML. While engaged in sponsoring activities, it is
                  not uncommon to encounter situations when more than one IBO will approach the same prospect. It is the accepted courtesy that

https://im.academy/policies                                                                                                                                   5/21
7/31/2020                                  Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy::           47-3 Filed
                                                                               Statement of<br>Policies and08/03/20
                                                                                                            Procedures Page 6 of 21

                  the new prospect will be sponsored by the first IBO who presented a comprehensive introduction to IML Services or income
                  opportunity.       academies    stories   strategies   company   getting started   login                                    Select Language

              3.5 Unethical Sponsoring
                  Unethical sponsoring activities include, but are not limited to, enticing, bidding or engaging in unhealthy competition by
                  attempting to acquire a prospect or new IBO away from a fellow IBO or influencing another IBO to transfer to a different sponsor.
                  Allegations of unethical sponsoring must be reported in writing to the IML Compliance Team within the first 30 days of the new
                  IBO enrollment in question. If the reports are substantiated, IML may transfer the IBO or the IBO's downline to another sponsor or
                  organization without approval from the current up-line Sponsor or Placement IBOs. IML remains the final authority in such cases.
                  IML prohibits the act of "Stacking." Stacking is the unauthorized manipulation of the IML marketing system and/or the
                  compensation plan in order to trigger commissions or cause a promotion off a direct or indirect IBO in their sales and marketing
                  organization in an unearned manner. One example of stacking occurs when a Sponsor places IBO(s) under an inactive IBO lower in
                  the compensation tree without his or her knowledge in order to trigger unearned qualification for commissioning purposes.
                  Stacking is unethical and unacceptable behavior, and as such, it is a punishable offense with measures up to and including the
                  termination of the independent IBO positions of all individuals and/or entities found to be directly involved.
                  Should IBOs engage in solicitation and/or enticement of members of another direct sales company to sell or distribute IML
                  Services to, they bear the risk of being sued by the other direct sales company. If any lawsuit, arbitration, or mediation is brought
                  against an IBO alleging that they engaged in inappropriate sponsoring/recruiting activity of another company's sales force or
                  Customers, IML will not pay any of IBO's defense costs or legal fees, nor will IML indemnify the IBO for any judgment, award, or
                  settlement.
              3.6 Cross Sponsoring/ Recruiting Prohibition
                  "Cross sponsoring" is defined as the enrollment into a different line of sponsorship of an individual, or Business Entity, that already
                  has a signed IBO Agreement. Actual or attempted cross sponsoring is not allowed. If cross sponsoring is verified by IML, sanctions
                  up to and including termination of an IBO's position may be imposed. If an IBO Cross Sponsors, they must return to their original
                  position or wait 6 months before rejoining IML.
                  Cross Recruiting IML members into your organization is a punishable offense including suspension, fines and possible termination.
                  The use of a Spouse's or relative's name, trade names, assumed names, DBA names, corporation, partnership, trust, Federal
                  Business Numbers, or fictitious ID numbers to evade or circumvent this Policy is not permitted.
                  This Policy does not prohibit the transfer of an IML business in accordance with IML Transfer of Sale or Transfer Policy set forth in
                  these Policies.
              3.7 Solicitation for Other Companies or Services
                  An IBO and/or Customer may participate in other direct sales, multilevel, network marketing or relationship marketing business
                  ventures or marketing opportunities, as long as it is a non-competing product. However, during the Term of this Agreement and
                  for six (6) months thereafter, an IBO may not sponsor/recruit any fellow IML IBO or Customer for any other direct sales or network
                  marketing business, unless that fellow IBO or Customer was personally sponsored by such IBO.
                  The terms "sponsor/recruit" means actual or attempted solicitation, enrollment, encouragement, or effort to influence in any other
                  way (either directly or through a third party), another IBO or Customer to enroll or participate in any direct sales or network
                  marketing opportunity. This conduct represents recruiting even if the IBO's actions are in response to an inquiry made by another
                  IBO or Customer.
                  During the term of this Agreement any IML IBO must not sell, or entice others to sell, any competing Services, including training
                  materials, to IML Customers or IBOs. Any product or service in the same category as an IML product or service is deemed to be
                  competing (i.e., any competing product or service regardless of differences in cost or quality.)
                  However, an IBO may sell non-competing Services or services to the IML Customers and IBOs that they personally sponsored.

                  An IBO may not display or bundle IML Services or services, in sales literature, on a website or in sales meetings, with any other
                  Services or services to avoid confusing or misleading a prospective Customer or IBO into believing there is a relationship between
                  the IML and non-IML Services.
                  An IBO may not offer any non-IML opportunity, Services at any IML related meeting, event, seminar or convention, or immediately
                  following a IML event.
                  A violation of any of the provisions in this section shall constitute unreasonable and unwarranted contractual interference between
                  IML and its IBOs and would inflict irreparable harm on IML. In such event, IML may, at its sole discretion, impose any sanction it
                  deems necessary and appropriate against such IBO or such IBO's positions including termination, or seek immediate injunctive
                  relief without the necessity of posting a bond.

              4.1 AGREEMENTS & GENERAL UNDERSTANDINGS
              4.2 Rights Granted
                  IML hereby grants to the IBO a non-exclusive right, based upon the terms and conditions contained in the Agreement to:
                      Purchase IML Services;
                      Promote and sell IML Services; and
https://im.academy/policies                                                                                                                                     6/21
7/31/2020                                  Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy::           47-3 Filed
                                                                               Statement of<br>Policies and08/03/20
                                                                                                            Procedures Page 7 of 21

                      Sponsor new IBOs and Customers in countries where IML is currently authorized to do business or becomes authorized to
                      business in the academies
                                      future.     stories   strategies   company   getting started   login                                      Select Language

                      No feature of the Compensation Plan constitutes a personal purchase requirement to become an IBO, move up in rank in or
                      otherwise fully participate in the Compensation Plan. No purchase is required of anyone at any time to fully participate as an
                      IBO, outside of the monthly administrative fee for the IBO website, and reporting.
              4.3 Renewals and Expiration of the IBO Agreement
                  If the IBO allows his or her IBO Agreement to expire due to nonpayment, the IBO will lose any and all rights to his, her or its
                  downline organization unless the IBO re-activates within sixty (60) days following the expiration of the Application.
                      If the former IBO re-activates within the sixty (60) day time limit, the IBO will resume the rank and position held immediately
                      prior to the expiration of the IBO Agreement. However, such IBO's paid as level will not be restored unless he, she and/or an
                      entity qualifies at that payout level in the new month. The IBO is not eligible to receive commissions for the time period that
                      the IBO's position was expired.

                      Any IBO who was terminated or whose Agreement has expired and lapsed the sixty (60) day grace period is not eligible to re-
                      apply for an IML business for six (6) months following the expiration of the IBO Agreement.
                      The sales and marketing organization of the expired IBO will compress up to the immediate, active IBO in the hierarchy.
              4.4 Effect of Cancellation
                  Following an IBO's cancellation for inactivity or voluntary or involuntary termination (collectively, a "cancellation") such IBO:
                      Shall have no right, title, claim or interest to any commission or bonus from the sales generated by the IBO's former sales and
                      marketing organization or any other payments in association with the IBO's former independent position;
                      Effectively waives any and all claims to property rights or any interest in or to the IBO's former sales and marketing
                      organization;
                      Shall receive commissions and bonuses only for the last full pay period in which he or she was active prior to cancellation, less
                      any amounts withheld during an investigation preceding an involuntary cancellation, and less any other amounts owed to IML.
              4.5 Modification of the IBO Agreement
                  An IBO may modify his or her existing IBO Agreement (i.e., add a Spouse or partner to the account, or change the form of
                  ownership from an individual to a Business Entity owned by the IBO) by submitting a written request, accompanied by a new IBO
                  Agreement and the Business Registration Form, if applicable, completed with fresh signatures (not a "crossed out" or "white-out"
                  version of the first Agreement), and any appropriate supporting documentation.
              4.6 Unauthorized Transfer & Re-Enrollment
                  In the event an IBO discovers that an IBO in their sales and marketing organization has re-enrolled under a different IBO, the IBO
                  has ninety (90) days from the date the downline IBO enrolled under a new IBO to notify the IML Compliance team and request the
                  downline IBO be transferred back to his/her downline. Upon the expiration of the ninety (90) day notice period, the right to re-
                  claim a new IBO to his or her downline will be waived.
              4.7 Change of Sponsors or Placement for IBOs
                  Placement changes/corrections may be requested within a period of 10 Day period from the time of enrollment. Such adjustments
                  require written permission directed to the Support Team submitted from the personal back office of the sponsor as well as the IBO
                  to be moved and in some cases additional upline IBO(s).
                  Sponsor changes are generally not permitted. However, sponsor corrections can be made if they are reported to the Support Team
                  within 24 hours from the time of enrollment. Sponsor corrections must be requested from the distributor back office of the current
                  (original) sponsor, stating the reason that the correction needs to be made.
                  At the discretion of IML, IBOs who have not ordered Services for at least 6 months, and who have not tendered a letter of
                  termination resignation, are eligible to re-enroll in IML under the Sponsor/Placement of their choice.
                  Upon written notice to IML that a former IBO wishes to re-enroll, IML will "compress" (close) the original account. A new IML ID
                  number will then be issued to the former IBO.
                  Such IBO does not retain former rank, downline, or rights to commission from his or her former sales and marketing organizations.
                  IML reserves the right to correct Sponsor or Placement errors at any time and in whatever manner it deems necessary.
              4.8 Change Organizations
                  If an IBO wishes to transfer sales and marketing organizations, he or she must submit a letter of termination resignation to the IML
                  Customer Service Team and remain inactive (place no orders or be on an auto ship) with or in IML for 6 months from the receipt of
                  the letter before being eligible to re-enroll under a different Sponsor/Placement.

                  IML retains the right to approve or deny any request to re-enroll after an IBO's termination.
                  If re-enrollment is approved, the former IBO will be issued a new IML ID number and will be required to submit a new IBO
                  Agreement. The IBO will not be entitled to keep any former rank, sales and marketing organization, or rights to commission from
                  any prior organization.
              4.9 Voluntary Termination
https://im.academy/policies                                                                                                                                       7/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy::           47-3 Filed
                                                                              Statement of<br>Policies and08/03/20
                                                                                                           Procedures Page 8 of 21

                  An IBO may immediately terminate his or her position by submitting a written notice or email to the IML Compliance Team at
                  compliance@imarketslive.com
                                 academies
                                               The written
                                            stories
                                                            notice
                                                    strategies
                                                                   must include
                                                                company
                                                                                  the following;
                                                                          getting started  login                                        Select Language

                      The IBO's intent to terminate the Agreement; Date of termination;
                      IML Identification Number;
                      Reason for terminating; and
                      An IBO may not use termination as a way to immediately change Sponsor and Placement. Instead, the IBO who has voluntarily
                      terminated is not eligible to reapply for a position or have any financial interest in any IML business for 6 months from the
                      receipt of the written notice of termination. They may also not promote IML or attend events during their termination.
                      Signature
              4.10 Involuntary Termination
                  IML reserves the right to terminate An IBO's position for, but not limited to, the following reasons;
                      Violation of any Terms or Conditions of the IBO Agreement;

                      Violation of any provision of these Policies and Procedures in effect at the time the violation occurred or was discovered;
                      Violation of any provision in the Compensation Plan;

                      Violation of any applicable law, ordinance, or regulation regarding the IML business;

                      Engaging in unethical business practices or violating standards of fair dealing; or Returning over $500 worth of Services, and/or
                      sales tools for a refund within a 12-month period.
                  IML will notify the IBO in writing through the email on file or certified mail, return receipt requested or overnight documented
                  mail, at his or her last known address of its intent to terminate the IBO's position and the reasons for termination. The IBO will
                  have 15 calendar days from the date of mailing of such notice to respond in writing to the allegations or claims constituting cause
                  for termination as stated in the notice. IML will then have 30 calendar days from the date of receipt of the IBO's response to
                  render a final decision as to termination.

                  If a decision is made by IML to terminate the IBO's position, IML will inform the IBO in writing that the position is terminated
                  effective as of the date of the written notification.
                  If the termination is not rescinded, the termination will be effective as of the date of the original termination notice by IML. The
                  former IBO shall thereafter be prohibited from using the names, marks or signs, labels, stationery, advertising, or business material
                  referring to or relating to any IML Service. IML will notify the active Sponsor within 10 days after termination. The organization of
                  the terminated IBO will "roll up" to the next immediate active direct Sponsor on record.
                  The IML IBO who is involuntarily terminated by IML may not reapply for a position, either under his or her present name or any
                  other name or entity, without the express written consent of an officer of IML, following a review by the IML Compliance
                  Committee. In any event, such IBO may not re- apply for a position for 12 months from the date of termination.

              5.1 BUSINESS ENTITIES
              5.2 Definition
                  A corporation, partnership, or trust (collectively referred to as a ("Business Entity") may apply to be an IBO.

                  An IBO may change their status under the same Sponsor from an individual to a partnership, corporation, trust or from one type
                  of business entity to another.
              5.3 Definition
                  IBOs are independent contractors acting in the capacity of a wholly independent marketing representative who establish and
                  services retail customers for iMarketsLive Services. IBO status, as such does not constitute either a sale of a security, franchise or a
                  distributorship (exclusive or otherwise), and absolutely no fees have been or will be required from IBO for the right to market and
                  sell IML Services pursuant to the IBO Agreement, outside of the monthly administrative fee charged for maintaining the IBO's
                  replicated website and reporting capabilities. The IBO Agreement is not intended and shall not be construed to create a
                  relationship of employer-employee, agency, partnership, or joint venture between IBO and any other participant in the IML
                  marketing plan and/or International Marketing Live Inc. As an independent contractor, IBO will: (i) comply with all applicable
                  federal, provincial and local laws, rules and regulations pertaining to the IBO Agreement, including the sale, distribution and
                  advertising of IML Services, and (ii) at IBO's own expense, complete all filings, and obtain such licenses as are required by
                  applicable federal, provincial and local laws, rules and regulations, with respect to the IBO Agreement and IBO's activities as an
                  IBO.
                  IBOs have no authority to bind iMarketsLive to any obligation. It is each IBO's responsibility to pay all income, local or applicable
                  taxes as an independent contractor, and IBOs are not eligible for employee benefits, such as unemployment compensation,
                  worker's compensation or minimum wages. IML encourages its IBOs to set their own hours and to supply all of their own
                  equipment and tools for operating their IML business, such as telephones, transportation, professional services, office equipment
                  and supplies. Further, IBOs should determine their own methods of sale, so long as they comply with the policies of Company.
                  Without limiting the generality of the foregoing, IBOs shall be fully responsible for (i) all applicable federal, state and local
                  withholding taxes, worker's compensation contributions license requirements and fees related to the IBO's earnings and activities

https://im.academy/policies                                                                                                                                  8/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy::           47-3 Filed
                                                                              Statement of<br>Policies and08/03/20
                                                                                                           Procedures Page 9 of 21

                  as an IBO, and (ii) all expenses incurred in connection with the operation of the IBO's Company-related business, including but not
                  limited to travel, meals,  accommodation,
                                      academies  stories
                                                               secretarial,
                                                         strategies  company
                                                                            office, telephone and
                                                                                 getting started
                                                                                                     other business expenses.
                                                                                                 login                                      Select Language

                  The IML IBO is fully responsible for all of his or her verbal and written communications made regarding IML Services, and the
                  Compensation Plan that are not expressly contained within official IML materials. IBOs shall indemnify and hold harmless IML, its
                  directors, officers, employees, product suppliers and agents from any and against all liability including judgments, civil penalties,
                  refunds, lawyer fees and court costs incurred by IML as a result of the IBO's unauthorized representations or actions. This provision
                  shall survive the termination of the IML IBO Agreement.
              5.4 Insurance
                  Business Pursuits Coverage. IML encourages IBOs to arrange insurance coverage for their business. A homeowner's insurance
                  policy does not cover business related injuries, or the theft of, or damage to, inventory or business equipment. IML IBOs need to
                  contact their insurance agent to make certain their business property is protected. In most instances, this may be accomplished
                  with a "Business Pursuit" endorsement to an existing homeowner's policy.

                  If an IBO has questions about, or believes any errors have been made regarding commissions, bonuses, business reports,
                  genealogy, orders or charges, the IBO must notify IML in writing within thirty (30) days of the date the error or incident in question
                  occurred. Any such errors, omissions or problems not reported within thirty (30) days shall be deemed waived by the IBO.

              6.1 POLICY VIOLATIONS
              6.2 Reporting Policy Violation
                  An IBO who observes a policy violation by another IBO, IBO or Customer associated with IML should submit an e-mail
                  compliance@imarketslive.com any and all violations directly to the IML Corporate office. The message shall set forth the details of
                  the incident as follows: The nature of the violation:
                      Specific facts to support the allegations;

                      Dates;
                      Number of occurrences;

                      Persons involved; and
                      Supporting documentation

                  Once the matter has been presented to IML, it will be researched thoroughly by the Compliance Team and appropriate action will
                  be taken if required.

                  This section refers to the general reporting of Policy violations as observed by other IBOs for the mutual effort to support, protect,
                  and defend the integrity of the IML business and opportunity. If an IBO has a grievance or complaint against another IBO which
                  directly relates to his or her IML business, the Procedures set forth in these Policies must be followed.
              6.3 Adherence to the IML Compensation Plan
                  An IBO must adhere to the terms of the IML Compensation Plan as set forth in these Policies and Procedures as well as in official
                  IML literature. Deviation from the Compensation Plan is prohibited.
                  An IBO shall not offer the IML opportunity through, or in combination with, any other system, program, or method of marketing
                  other than that specifically set forth in official IML literature.
                  An IBO shall not require or encourage a current or prospective IBO to participate in IML in any manner that varies from the
                  Compensation Plan as set forth in official IML literature.
                  An IBO shall not require or encourage a current or prospective IBO to make a purchase from or payment to any individual or other
                  entity as a condition to participating in the IML Compensation Plan.
              6.4 Adherence to Laws and Ordinances
                  Many cities, counties and townships have laws regulating certain home- based businesses. IBOs must check their local laws and
                  obey the laws that do apply to them.
                  An IBO or Customer shall comply with all Federal and local laws and regulations in their conduct of his or her IML business.

                  An IBO accepts sole responsibility for and agrees to pay all fines and incur all liabilities for his or her actions that violate any laws
                  or ordinances.
              6.5 Compliance with Applicable Income Tax Laws
                  An IBO accepts sole responsibility for and agrees to pay all Federal, Provincial and local taxes on any income generated as an
                  independent IBO, and further agrees to indemnify IML from any failure to pay such tax amounts when due.

                  If an IBO's business is tax exempt, the Federal Business Number must be provided to IML in writing.
                  IML encourages all IBOs to consult with a tax advisor for additional information for their business. IML is required to change and
                  remit sales tax to the various states or provinces based on the retail price. (Receipt of trips, prizes or awards in the amount of
                  $600.00 or more.)
              6.6 One IML Business Per IBO



https://im.academy/policies                                                                                                                                   9/21
7/31/2020                                Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy:: Statement47-3    Filedand08/03/20
                                                                                       of<br>Policies   Procedures Page 10 of 21

                  An IBO may operate or have an ownership interest, legal or equitable, as a sole proprietorship, partner, shareholder, trustee, or
                  beneficiary, in onlyacademies
                                        one (1) IML  business.
                                                  stories
                                                                No individual
                                                          strategies company
                                                                              (together    with their
                                                                                getting started  login
                                                                                                       spouse) may have, operate or receive compensation
                                                                                                                                                 Select Language
                  from more than one IML business. Individuals of the same family unit, excluding spouses, may each enter into or have an interest
                  in their own separate IML businesses, only if each subsequent family position is placed frontline to the first family member
                  enrolled. A "family unit" is defined as parents or dependent children living at or doing business at the same address. Each position
                  must build their position separate and independent of the other or the position will be deemed to be stacking.
              6.7 Actions of Household Members or Affiliated Parties
                  If any member of an IBO's immediate household engages in any activity which, if performed by the IBO, would violate any
                  provision of the Agreement, such activity will be deemed a violation by the IBO and IML may take disciplinary action pursuant to
                  these Policies and Procedures against the IBO. Similarly, if any individual associated in any way with a corporation, partnership,
                  trust or other entity (collectively "Business Entity") violates the Agreement, such action(s) will be deemed a violation by the
                  Business Entity, and IML may take disciplinary action against the Business Entity. Likewise, if an IBO enrolls in IML as a Business
                  Entity, each Affiliated Party of the Business Entity shall be personally and individually bound to, and must comply with, the Terms
                  and Conditions of the Agreement.
              6.8 Identification Numbers and Pay-Out
                  Each IBO is required to provide his or her federal Social Security Number or Federal Tax Identification Number, if located in the
                  United States or any of its territories to IML at the time IBO initiates a transfer of monies or earnings accumulated in the IBO's
                  Wallet. The transferring and disbursement of commission payments or bonuses acquired is known as a Pay- Out and IML reserves
                  the right to withhold Pay-Out from any IBO who fails to provide such information or who provides false information.
                  Upon enrollment, IML will provide a IML Identification Number to the IBO. This number will be used to place orders, structure
                  organizations, and track commissions and bonuses.
              6.9 Sell, Assign or Delegate Ownership
                  In order to preserve the integrity of the hierarchical structure, it is necessary for IML to place restrictions on the transfer,
                  assignment, or sale of a position.
                  An IBO may not sell or assign his or her rights or delegate his or her position as An IBO without prior written approval by IML,
                  which approval will not be unreasonably withheld. Any attempted sale, assignment, or delegation without such approval may be
                  voided at the discretion of IML.

                  Should the sale be approved by IML, the Buyer assumes the position of the Seller at the current qualified title, but at the current
                  "paid as" rank, at the time of the sale and acquires the Seller's Downline.
                  To request corporate authorization for a sale or transfer of an IML position, the following items must be submitted to the IML
                  Compliance Team:
                      A Sale/Transfer of Position Form properly completed, with the requisite signatures.

                      A copy of the Sales Agreement signed, dated and notarized by both Buyer and Seller.
                      An IBO Agreement completed and signed by the signed by the Buyer and proof of good standing;

                      Payment of the $250 administration fee paid by Seller;
                      Any additional supporting documentation requested by IML.

                  Any debt obligations that either Seller or Buyer may have with IML must be satisfied prior to the approval of the sale or transfer by
                  IML.

                  An IBO who sells his or her position is not eligible to re-enroll as a IMLIBO in any organization for six (6) full calendar months
                  following the date of the sale except as otherwise expressly set forth in these Policies and Procedures.
              6.10 Separating an IML Business
                  Pending a divorce or dissolution of a partnership or other business entity, the parties must adopt one of the following methods of
                  operation:

                      One of the parties may, with the written consent of the other(s), operate the IML business whereby the relinquishing Spouse
                      (which term herein means either an individual that is legally married or an individual that is party to a legally recognized
                      common law relationship), shareholders, partners, members or trustees authorize IML to deal directly and solely with the other
                      Spouse, non- relinquishing shareholder, partner, member or trustee;

                      The parties may continue to operate the IML business jointly on a "business as usual" basis, whereupon all compensation paid
                      by IML will be paid in the name designated as the IBOs or in the name of the entity to be divided, as the parties may
                      independently agree between them. If no name is stipulated, IML will pay compensation to the name on record and in such
                      event, the IBO named on the account shall indemnify IML from any claims from the other business owner(s) or the other
                      Spouse with respect to such payment.

                  IML recognizes only one sales and marketing organization and will issue only one commission payment transfer per IML business
                  per commission cycle. Under no circumstances will the hierarchy of an organization be divided, nor will IML split commission
                  and/or bonuses.


https://im.academy/policies                                                                                                                                        10/21
7/31/2020                                Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy:: Statement47-3    Filedand08/03/20
                                                                                       of<br>Policies   Procedures Page 11 of 21

                  If a relinquishing Spouse, partner or owner of the business has completely relinquished ("Relinquishing Party"), in writing, all rights
                  to the original IMLacademies
                                      business, he  or she
                                                stories
                                                            may immediately
                                                         strategies company
                                                                            thereafter    re-enroll
                                                                            getting started   login
                                                                                                    under the Sponsor and Placement of his or her  choice.
                                                                                                                                               Select Language
                  In such cases, however, the Relinquishing Party shall have no rights to, and shall not solicit, any IBO or active Customer in the
                  former organization, and must develop a new business in the same manner as any other new IML IBO. An IBO in the Relinquishing
                  Party's former Downline who wishes to transfer to the Relinquishing Party's new organization or to any other organization, must
                  comply with the requirements in Section 4.0.
              6.11 Succession
                  The Agreement shall be binding upon and inure to the benefit of the parties and their respective successors and assigns.

                  Upon the death or incapacity of an IBO, the IBO's business may be passed on to his or her legal successors in interest (successor).
                  Whenever an IML business is transferred by will or other testamentary process, the successor acquires the right to collect all
                  bonuses and commissions of the deceased IBO's sales organization. The successor must:

                      Complete and sign a new IML IBO Agreement;
                      Comply with the Terms and provisions of the IBO Agreement; and

                      Meet all of the qualifications for the last rank achieved by the former IBO.
                  Bonus and commission of an IML business transferred based on this section will be paid in a single transfer to the successor. The
                  successor must provide IML with an "address of record" to which all bonus and commission Payments will be sent. Payments will
                  be based on the current performance of the position, not the highest rank or volume achieved.

                  If the business is bequeathed to joint devisees (successors), they must form a business entity and acquire a federal Business
                  Number. IML will issue all bonus and commission payments to the managing business entity only.

                  Appropriate legal documentation must be submitted to IML Compliance Team to ensure the transfer is done properly. To affect a
                  testamentary transfer of an IML business, the successor must provide the following to IML Compliance Team;

                      A certified copy of the death certificate; and
                      A notarized copy of the will or other appropriate legal documentation establishing the successor's right to the IML business.

                  To complete a transfer of the IML business because of incapacity, the successor must provide the following to the IML Compliance
                  Team;

                      A notarized copy of an appointment as trustee;
                      A notarized copy of the trust document or other appropriate legal documentation establishing the trustee's right to administer
                      the IML business; and

                      A completed IBO Agreement executed by the trustee.

                  If the successor is already an existing IBO, IML will allow such IBO to keep his or her own position plus the inherited position active
                  for up to six
                  (6) months. By the end of the six (6) month period, the IBO must have compressed (if applicable), sold or otherwise transferred
                  either the existing position or the inherited position.
                  If the successor wishes to terminate the IML position, he or she must submit a notarized statement stating the desire to terminate
                  the position, along with a certified copy of the death certificate, appointment as trustee, and/or any other appropriate legal
                  documentation.

                      Upon written request, IML may grant a 1month bereavement waiver and pay out at the last "paid as" rank.

              7.1 DISCIPLINARY ACTIONS
              7.2 Imposition of Disciplinary Action - Purpose
                  It is the spirit of IML that integrity and fairness should pervade among its IBOs, thereby providing everyone with an equal
                  opportunity to build a successful business. Therefore, IML reserves the right to impose disciplinary sanctions at any time, when it
                  has determined that an IBO has violated the Agreement or any of these Policies and Procedures or the Compensation Plan as they
                  may be amended from time to time by IML in accordance herewith.
              7.3 Consequences and Remedies of Breach
                  Disciplinary actions may include one or more of the following:
                      Monitoring an IBO's conduct over a specified period of time to assure compliance;

                      Issuance of a written warning or requiring the IBO to take immediate corrective action;
                      Imposition of a fine (which may be imposed immediately or withheld from future commission payments) or the withholding of
                      commission payments ("Commission Hold") until the matter causing the Commission Hold is resolved or until IML receives
                      adequate additional assurances from the IBO to ensure future compliance;

                      Suspension from participation in Company or IBO events, rewards, or recognition;
                      Suspension of the IML IBO Agreement and position for one or more pay periods;

                      Involuntary termination of the IBO's Agreement and position;


https://im.academy/policies                                                                                                                                      11/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy:: Statement47-3    Filedand08/03/20
                                                                                        of<br>Policies   Procedures Page 12 of 21

                      Any other measure which IML deems feasible and appropriate to justly resolve injuries caused by the IBO's Policy violation or
                      contractual breach; OR stories strategies company getting started login
                                     academies                                                                                             Select Language

                      Legal proceedings for monetary or equitable relief.
              7.4 Suspension Procedures
                  First Violation: Counseling and initial warning letter.
                      A first violation usually occurs because the IBO is not familiar with the Policies and Procedures or the law. Counseling and the
                      initial warning provide an opportunity for Compliance to bring to the attention of the IML the Policies and Procedures and the
                      specific violation, and to provide
                      counseling on complying with the Policies and Procedures and applicable laws. Compliance will also describe expectations and
                      steps the IBO must take to resolve the violation including, but not limited to, either removing or revising the non-compliant
                      claim or how to remedy other policy violations. Within 3 days of this notice, Compliance will determine if the non-compliant
                      material or other policy violation has been remediated. If so, Compliance will close the file. If not, Compliance will proceed to
                      2nd Violation notice.
                  Second Violation: Second warning letter and temporary suspension

                      Although it is hoped that the IBO will promptly correct the violation(s), IML recognizes that this may not always occur. The
                      second written warning indicates the seriousness of repeated violations and will prompt a temporary suspension of the IBO's
                      account. During the suspension period, the IBO waives any and all rights to Pay-Out and must submit a signed a reinstatement
                      letter wherein the IBO acknowledges the violation(s) and describes the steps taken to correct the violation(s). Once the
                      reinstatement letter is accepted by IML, the suspension will be lifted. The IBO may be subject to additional discipline up to and
                      including termination if the violation is not remedied or further violations occur.
                  Third Violation: Termination

                      As described above, IML will try to exercise the progressive nature of the Discipline Policy by first providing warnings, a final
                      written warning and suspension and commissions forfeiture before proceeding to termination; however, IML reserves the right
                      to combine and omit steps depending on the circumstances of each situation and the nature of the violation. Furthermore, IBO
                      may be terminated without prior notice or disciplinary action, as authorized by the Policies and Procedures.

              8.1 DISPUTE RESOLUTION
              8.2 Grievances
                  If an IBO has a grievance or complaint against another IBO regarding any practice or conduct relating to their respective IML
                  businesses, he or she is encouraged to resolve the issue directly with the other party. If an agreement cannot be reached, it must
                  be reported directly to the IML Compliance Team as outlined below in this Section.

                  The IML Compliance Team will be the final authority on settling such grievance or complaint and its written decision shall be final
                  and binding on the IBOs involved.

                  IML will confine its involvement to disputes regarding IML business matters only. IML will not decide issues that involve
                  personality conflicts or unprofessional conduct by or between IBOs outside the context of an IML business. These issues go
                  beyond the scope of IML and may not be used to justify a Sponsor or Placement change or a transfer to another IML organization.

                  IML does not consider, enforce, or mediate third party agreements between IBOs, nor does it provide names, funding, or advice
                  for obtaining outside legal counsel.

                  Process for Grievances:
                      The IML IBO should submit a letter of complaint (e-mail will be accepted) directly to the IML Compliance Team. The letter shall
                      set forth the details of the incident as follows;
                          The nature of the violation;

                          Specific facts to support the allegations;
                          Dates;

                          Number of occurrences;
                          Persons involved; and

                          Supporting documentation.

                      Upon receipt of the written complaint, IML will conduct an investigation according to the following procedures;
                          The Compliance Team will send an acknowledgment of receipt to the complaining IBO;

                          The Compliance Team will provide a verbal or written notice of the allegation to the IBO under investigation. If a written
                          notice is sent to the IBO, he or she will have 10 business days from the date of the notification letter to present all
                          information relating to the incident for review by IML.

                          The Compliance Team will thoroughly investigate the complaint, consider all the submitted information it deems relevant,
                          including information from collateral sources. Due to the unique nature of each situation, determinations of the appropriate
                          remedy will be on a case by case basis, and the length of time to reach a resolution will vary.

https://im.academy/policies                                                                                                                                  12/21
7/31/2020                                  Case 4:20-cv-00017-RGE-HCA     Document
                                                                   IM Academy:: Statement47-3    Filedand08/03/20
                                                                                         of<br>Policies   Procedures Page 13 of 21

                          During the course of the investigation, the Compliance Team will only provide periodic updates simply stating that the
                          investigationacademies
                                        is ongoing. No other
                                                 stories
                                                              information
                                                         strategies
                                                                          will be
                                                                    company
                                                                                   released during
                                                                               getting started login
                                                                                                     this time. IBO calls, letters, and requests for "progress
                                                                                                                                                      Select Language
                          reports" during the course of the investigation will not be answered or returned.

                      IML will make a final decisi Von and timely notify the IMLIBOs involved.
              8.3 Mediation
                  IBO and IML (collectively "the Parties") recognize disputes and differences may arise between the Parties and therefore agree it is
                  in their best interest to appoint an impartial mediator to resolve such disputes as they arise. Additionally, the Parties recognize
                  that litigation in court can be time consuming and expensive, hence THE PARTIES AGREE TO THE FOLLOWING:

                  The Parties hereto agree to refer the following matters and responsibilities to the Mediator:
                      The Mediator shall conduct the mediation based on the principle of party self-determination, in which the Parties come to a
                      voluntary, uncoerced decision where each party makes free and informed choices.
                      The Mediator shall conduct any necessary separate or ex parte meetings and other communications with parties or
                      representatives, before, during, and after any scheduled mediation conference.
                      The Parties should exchange all documents pertinent to the relief requested. The Mediator may request the exchange of
                      memoranda and other information; items that a party wishes to keep confidential may be sent to the Mediator in a separate
                      communication.

                      The Mediator does not have the authority to issue a settlement, but will help facilitate a satisfactory resolution of the dispute.
                      The Mediator will not make decisions for a Party or act as an arbitrator. i. Should a complete settlement of some or all issues
                      not be achieved, the Mediator may continue to communicate with the Parties following the mediation conference.
                      The Mediator is not a legal representative of any party.

                      The Mediator shall set the date, time, and place for each session of the mediation conference and the Parties shall respond in a
                      timely manner.

                  The Mediator shall direct the Parties to file statements of their respective claims, legal submissions and reliefs claimed. Each party
                  will file statements of defense in reply to the statements of claims of others. The Mediator shall allow the Parties to produce
                  documents in support of their claims.

                  The Mediator shall allow the Parties to be represented by their respective advocates, who have the authority to consummate a
                  settlement. Any party may participate without representation (pro se).

                  Mediation sessions and related mediation communications are private proceedings. The Parties and their representatives may
                  attend mediation sessions. Other persons may attend only with the permission of the Parties and with the consent of the
                  Mediator.
              8.4 Termination of Mediation
                  The mediation shall be terminated:

                      By the execution of a settlement agreement by the Parties; or
                      By a written or verbal declaration of the Mediator to the effect that further efforts at mediation would not contribute to a
                      resolution of the Parties' dispute; or
                      By a written or verbal declaration of all Parties to the effect that the mediation proceedings are terminated; or

                      When there has been no communication between the Mediator and any party or party's representative for twenty (21) days
                      following the conclusion of the mediation conference.

                  Each Party will pay its own costs and expense of the mediation unless the Parties agree otherwise. The expenses of participants for
                  either side shall be paid by the party requesting the attendance of such participants.

                  The Parties agree that all mediation communications are privileged and not subject to discovery or admissible in evidence in a
                  proceeding unless waived or precluded by both Parties or unless the evidence would otherwise be admissible or subject to
                  discovery if it were not by reason of its disclosure or use in mediation.

                  Jurisdiction and venue of any controversy or claim brought under this mediation provision shall be submitted to a Mediator with a
                  principal office in New York City, New York. The mediation shall occur at the office of the Mediator or at any neutral location
                  located in New York City, New York. The Parties further agree that the laws of the State of New York shall govern all matters, claims
                  or controversy submitted to mediation pursuant to the Agreement.
              8.5 Severability
                  If any provision of these Policies and Procedures is found to be invalid, or unenforceable for any reason, only the invalid provision
                  shall be severed. The remaining terms and provisions hereof shall remain in full force and shall be construed as if such invalid or
                  unenforceable provision never had comprised a part of these Policies and Procedures.
              8.6 Waiver
                  Only an officer of IML can, in writing, affect a waiver of the IML Policies and Procedures. IML's waiver of any particular breach by
                  An IBO shall not affect IML's rights with respect to any subsequent breach, nor shall it affect the rights or obligations of any other

https://im.academy/policies                                                                                                                                             13/21
7/31/2020                               Case 4:20-cv-00017-RGE-HCA     Document
                                                                IM Academy:: Statement47-3    Filedand08/03/20
                                                                                      of<br>Policies   Procedures Page 14 of 21

                  IBO.

                  The existence of any claim orstories
                                    academies   cause of   action ofcompany
                                                        strategies   an IBO against  IML shalllogin
                                                                             getting started    not constitute a defense to IML's enforcement ofSelect
                                                                                                                                                  anyLanguage
                  term or provision of these Policies and Procedures.
              8.7 Governing Law
                  Subject to and without waiving the terms set forth in Sections 8.2 (Mediation) and 8.3 (Termination of Mediation) above,
                  jurisdiction and venue of any controversy or claim arising from the Agreement or between IML and IBO, shall be in New York City,
                  New York. The law of the State of New York shall govern all matters relating to or arising from the Agreement or between IML and
                  IBO.

              9.1 PAYMENT OF COMMISIONS & BONUSES
              9.2 Bonus and Commission Qualifications
                  An IBO must be active and in compliance with any and all IML Policies and Procedures set forth herein, along with all guidelines
                  implemented to qualify for bonuses and commissions. So long as an IBO complies with the terms and conditions set forth in the
                  Agreement, IML shall pay commissions to such IBOs in accordance with the Compensation Plan and any amendments thereto.

                  IML will not issue a payment earned of any form to an IBO without the receipt of the administrative fee and completed electronic
                  IML Application.

                  IML reserves the right to postpone bonus and commission payments until such time the cumulative amount exceeds $50.00.
              9.3 Computation of Commissions and Discrepancies
                  In order to qualify to receive commissions and/or bonuses, an IBO must be in good standing and comply with the Terms of the
                  Application and these Policies and Procedures. Commissions, bonuses, overrides, and achievement levels are calculated each
                  month.

                  An IBO must review his or her monthly statement and bonus/commission reports promptly and report any discrepancies within
                  thirty (30) days of receipt. After the thirty (30) day "grace period" no additional requests will be considered for commission
                  recalculations.

                  For additional information on payment of commissions, please review the Compensation Plan.
              9.4 Adjustments to Bonuses and Commissions for Returned Services or IBO Memberships.
                  An IBO receives bonuses and commissions based on the actual sales of Services to end consumers and to IBOs through service
                  purchases. When a service is returned to IML for a refund from the end consumer or by An IBO, the bonuses and commissions
                  attributable to the returned service will be deducted from the IBO who received bonuses or commissions on such sales.
                  Deductions will occur in the month in which the refund is given and continue every pay period thereafter until the bonus/and or
                  commission is recovered.

                  In the event that an IBO terminates his or her position, and the amounts of the bonuses or commissions attributable to the
                  returned Services have not yet been fully recovered by IML, the remainder of the outstanding balance may be offset against any
                  other amounts that may be owed by IML to the terminated IBO.
                  For additional information on payment of commissions, please review the Compensation Plan.

              10.1 ORDERING SERVICES
              10.2 General Service Ordering Policies
                  "Bonus Buying" is strictly and absolutely prohibited. Bonus Buying includes; (a) the enrollment of individuals or entities without the
                  knowledge of and/or execution of an Application by such individuals or Business Entities; (b) the fraudulent enrollment of an
                  individual or entity as an IBO or Customer; (c) the enrollment or attempted enrollment of non-existent individuals or Business
                  Entities as IBOs or Customers ("phantoms"); (d) purchasing IML Services or services on behalf of another IBO or Customer, or
                  under another IBO's or Customer's ID number, to qualify for commissions or bonuses; and/or (e) any other mechanism or artifice
                  to qualify for rank advancement, incentives, prizes, commissions, or bonuses that is not driven by bona fide product or service
                  purchases by end consumers.
                  IML requires that IBOs use their own credit cards and not allow others to use them. An IBO shall not use another IBO's or
                  Customer's credit card or debit account to enroll in IML or purchase Services without the account holder's written permission.
                  Such documentation must be kept by the IBO indefinitely in case IML needs to reference this.

                  Regarding an order with an invalid or incorrect payment, IML will attempt to contact the IBO by phone, mail or e-mail in order to
                  obtain another form of payment. If these attempts are unsuccessful after the expiration of seven (7) business days, the order will
                  be canceled.

                  Prices are subject to change without notice.
                  An IBO or Customer who is a recipient of an incorrect order must notify IML within three (3) calendar days from receipt of the
                  order and follow the Procedures as set forth in these Policies and Procedures, along with the Return/Exchange Policies and any
                  and all guidelines instated and effective and any amendments thereto.
              10.3 Sales to Customers
                  Sales to retail customers must be done directly through IBOs' replicated websites.

https://im.academy/policies                                                                                                                                     14/21
7/31/2020                                Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy:: Statement47-3    Filedand08/03/20
                                                                                       of<br>Policies   Procedures Page 15 of 21

                  IBOs will comply with applicable consumer protection laws and regulations (including any consumer rights to receive specific
                  notices and any rights to return
                                    academies
                                                     services)
                                                stories
                                                                afforded
                                                          strategies
                                                                         consumers
                                                                      company
                                                                                    under applicable
                                                                              getting started login
                                                                                                     consumer protection legislation.    Select Language

                  The customer should contact IML within seven (7) days of the initial sale.
              10.4 Insufficient Funds
                  All electronic payments that are declined for insufficient funds will be automatically re-submitted for payment.
                  Any outstanding balance owed to IML by an IBO or Customer of An IBO from NSF (non- sufficient funds) or insufficient fund fees
                  (ACH), will be withheld by IML from that IBO's future bonus and commission funds.

                  All transactions involving insufficient funds through ACH or credit card, which are not resolved in a timely manner by the IBO,
                  constitute grounds for disciplinary sanctions or termination of the account.

                  If a credit card order or automatic debit is declined the first time, the Customer or IBO will be contacted directly and a request for
                  an alternate form of payment will be made before any product will be shipped. If payment is declined a second time, the
                  Customer or IBO may be deemed ineligible to purchase IML Services or services or participate in the monthly auto ship. Note:
                  Participation by IBOs in IML's monthly auto ship, which is a recurring service order program, is entirely optional, and is not
                  required in order to become An IBO, move up in rank or otherwise, fully participate in the Rewards Program.
              10.5 Credit Card Purchases
                  Credit card purchases may only be made by the individual whose name and address are on the credit card. Any IBO or Customer
                  who uses another individual's credit card to pay for purchases risks having his/her Account being placed on suspension pending
                  an investigation and resolution of any complaints regarding unauthorized charges. IML considers such transactions fraudulent and
                  will report them to the proper authorities for settlement.

                  Under no circumstance will any IBO and/or Customer charge back any credit card purchases. Any IBO and/or Customer who does
                  so will immediately lose all credit card ordering privileges until the charges are replaced with certified funds. If an erroneous
                  charge is applied to an IBO and/or Customer's credit card, the IBO or Customer should immediately contact the IML Support Team
                  via email at support@imarketslive.com to initiate an investigation and resolution.

                  If an IBO or Customer notifies his/or her banking institution and requests a chargeback for the amount of the purchase, the
                  person's Account will be automatically closed indefinitely upon IML's notification of the disputed purchase.
              10.6 Sales Tax Obligation
                  The IBO shall comply with all federal and local taxes and regulations governing the sale of IML Services.
                  IML may collect and remit sales tax, on IBO orders. When orders are placed with IML, sales tax is prepaid based upon the
                  suggested retail price. IML will remit the sales tax to the appropriate Provincial and local jurisdictions. The IBO may recover the
                  sales tax when he or she makes a sale. IMLIBOs are responsible for any additional sales taxes due on Services marked up and sold
                  at a higher price.
                  IML encourages each IBO to consult with a tax advisor for additional information for his or her business.
                  IML may be required to charge and remit sales tax to the various states and U.S territories based on the retail price.
              10.7 Refund Policy
                  IML Customers:
                      If within the first seven (7) days, you are not satisfied with the service you must contact support by logging into im.academy
                      and clicking the support button for a full refund of the service amount, with the exception of Bitcoin purchases.
                  iMarketslive does not refund any purchases completed through Bitcoin. There are no exceptions. All purchases are charged and
                  refunded in U.S. Dollars. All refunds and exchanges will also be refunded or exchanged in U.S. Dollars. International Markets Live
                  Inc. is not responsible for fluctuating exchange rate.

              11.1 IML OPPORTUNITY
              11.2 Presentation of Compensation Plan - Income Claims
                  In presenting the IML opportunity to potential Customers and IBOs, an IBO is required to comply with the following provisions:

                  AN IBO shall not misquote or omit any significant material fact about the Compensation Plan.
                      An IBO shall make it clear that the Compensation Plan is based upon sales of IML Services and upon the sponsoring of other
                      IBOs.
                      An IBO shall make it clear that success can be achieved only through substantial and diligent independent efforts.

                      An IBO shall not make income projections, claims, or guarantees while presenting or discussing the IML opportunity or
                      Compensation Plan to prospective IBOs or Customers. An IBO should inform all IBOs that success requires substantial work.
                      Income claims include, but not limited to, copies of Paylution checks, banks statements, rank earnings, tax documents, trading
                      profits, Lifestyle claims and photos. I.e. Cash, Exotic cars, yachts. Income claims are prohibited at events and/or posting on
                      Social Media, Websites, or Videos. If found to have posted income or lifestyle claims on social media, you will receive a warning
                      to remove the post immediately. Repeated offenses will result in suspension or possible termination.
                      An IBO may not make any claims or show trading results based on or regarding Services offered by IML, except those
                      contained in official IML literature.
https://im.academy/policies                                                                                                                                15/21
7/31/2020                                Case 4:20-cv-00017-RGE-HCA     Document
                                                                 IM Academy:: Statement47-3    Filedand08/03/20
                                                                                       of<br>Policies   Procedures Page 16 of 21

                      An IBO may not use official IML material to promote the IML business opportunity in any country where IML has not
                      established a "presence"
                                     academies
                                               or is dulystrategies
                                                stories
                                                          authorized  to conduct
                                                                    company
                                                                                  business. login
                                                                             getting started                                                 Select Language

              11.3 Events
                  IBOs are limited to charging $30.00 per person for events.

                  Compliance must approve all marketing materials.
              11.4 Trading Policies
                  IBOs or customers are strictly prohibited from selling Signals, Trading Bots, Auto-traders or taking investments to trade. Any
                  violation of these will result in immediate termination.
                  An IBO must always cover profits when posting winning trades on social media. Trading Challenges or projected Growth charts are
                  prohibited.
              11.5 Sales Requirements Are Governed by the Compensation Plan
                  There are no exclusive territories granted to anyone. No franchise fees are applicable to an IML business. IML Services may only be
                  sold where IML is licensed or otherwise authorized to conduct business.

              12.1 PROPRIETARY INFORMATION & TRADE SECRETS
              12.2 Business Reports, Lists, and Proprietary Information
                  By agreeing to the IML IBO Agreement, the IBO acknowledges that business reports, lists of Customer and IBO names and contact
                  information and any other information, which contain financial, technical or other information both written or otherwise circulated
                  by IML or pertaining to the business of IML (collectively, "Reports"), are confidential and proprietary information and trade secrets
                  belonging to IML.
              12.3 Obligation of Confidentiality
                  During the term of the IML IBO Agreement and for a period of one (1) year after the termination or expiration of the IBO
                  Agreement between the IBO and IML, the IBO shall not;
                  Use the information in the Reports to compete with IML or for any purpose other than promoting his or her IML business;
                  Use or disclose to any person or entity any confidential information contained in the reports, including the replication of the
                  genealogy in another network marketing company.
              12.4 Breach and Remedies
                  The IBO acknowledges that such proprietary information is of such character as to render it unique and that disclosure or use
                  thereof in violation of this provision will result in irreparable damage to IML and to independent IML businesses. IML and its IBOs
                  will be entitled to injunctive relief or to recover damages against any IBO who violates this provision in any action to enforce its
                  rights under this section. The prevailing party shall be entitled to an award of lawyer's fees, court costs and expenses.
              12.5 Return of Materials
                  Upon demand by IML, any current or former IBO will return the original and all copies of all "Reports" to IML together with any
                  IML confidential information in such person's possession.

              13.1 PRIVACY POLICY
              13.2 Introduction
                  This Privacy Policy is to ensure that all Customers and IBOs understand and adhere to the basic principles of confidentiality.
                  Without limiting the terms of this section 7.0, all IBOs must comply with applicable privacy laws governing the collection, use and
                  disclosure of Customer and fellow IBO information.
              13.3 Expectation of Privacy
                  IML recognizes and respects the importance its Customers and IBOs place on the privacy of their financial and personal
                  information. IML will make reasonable efforts to safeguard the privacy of, and maintain the confidentiality of its Customers', and
                  IBOs' financial and account information and nonpublic personal information.
                  By entering into the IBO Agreement, an IBO or Customer authorizes IML to disclose his or her name and contact information to
                  upline IBOs solely for activities related to the furtherance of the IML business. An IBO hereby agrees to maintain the confidentiality
                  and security of such information and to use it solely for the purpose of supporting and servicing his or her downline organization
                  and conducting the IML business.
              13.4 Employee Access to Information
                  IML limits the number of employees who have access to Customer's and IBOs' nonpublic personal information.
              13.5 Restrictions on the Disclosure of Account Information
                  IML will not share non-public personal information or financial information about current or former Customers or IBOs with third
                  parties, except as permitted or required by laws and regulations, court orders, or to serve the Customers', or IBOs' interests or to
                  enforce its rights or obligations under these Policies and Procedures, or IBO's Agreement or with written permission from the
                  accountholder on file.

              14.1 ADVERTISING, PROMOTIONAL MATERIAL, USE OF COMPANY NAMES AND TRADEMARKS
              14.2 Labeling, Packaging, and Displaying Services
https://im.academy/policies                                                                                                                                    16/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy:: Statement47-3    Filedand08/03/20
                                                                                        of<br>Policies   Procedures Page 17 of 21

                  An IBO and/or Customer may not re-label, or alter labels, electronically or otherwise any IML service, information, materials or
                  program(s) in any academies
                                     way. IML Services
                                               stories
                                                       must   only be
                                                       strategies
                                                                      sold through
                                                                   company
                                                                                      the IML login
                                                                             getting started
                                                                                               ecosystem of replicated websites, hosted on IML Select
                                                                                                                                               servers.
                                                                                                                                                      Language
                  Such re-labeling violates federal and regulatory laws, which may result in criminal or civil penalties or liability.
                  An IBO shall not cause any IML service or any IML trade name to be sold or displayed in retail establishments except;

                      Where the retail establishment is owned or managed by the IML IBO and the establishment does not exceed $1 million in
                      annual gross revenue, and there are five (5) or fewer establishments under common ownership of management.
                  An IBO may sell IML Services and display the IML trade name at any appropriate display booth (such as trade shows, expositions,
                  conferences etc.) with the express written consent of IML.
                      An IBO or Customer is prohibited to sell IML Services and display the IML trade name, trademark or service mark at any kiosk or
                      booth located in any retail establishment, such as a mall or retail facility.
                      IML reserves the right to refuse authorization to participate at any function that it does not deem a suitable forum for the
                      promotion of its Services and services, or the IML opportunity.
              14.3 Use of Company Names and Protected Materials
                  An IBO must safeguard and promote the good reputation of IML and the Services it markets. The marketing and promotion of
                  IML, the IML opportunity, the Compensation Plan, and IML Services will be consistent with the public interest, and must avoid all
                  discourteous, deceptive, misleading, unethical or immoral conduct and practices.

                  All promotional materials supplied or created by IML must be used in their original form and cannot be changed, amended or
                  altered, except with prior written approval from the IML Compliance Team.
                  The name of IML, each of its service names and other names that have been adopted by IML, in connection with its business are
                  proprietary trade names, trademarks and service marks of IML. As such, these marks are of great value to IML and are supplied to
                  IBOs for their use only in an expressly authorized manner.

                  An IBO's use of the name "IML" is restricted to protect IML proprietary rights, ensuring that the IML protected names will not be
                  lost or compromised by unauthorized use. Use of the IML name on any item not produced by IML is prohibited except as follows:
                      [IBO's name] Independent IML IBO or IML Independent Business Owner.
                      [IBO's name] Independent IBO of IML Services.

                  Further procedures relating to the use of the IML name are as follows:
                      All stationary (i.e. letterhead, envelopes, and business cards) bearing the IML name or logo intended for use by the IML IBO
                      must be submitted via email to the IML Compliance Team for approval. Submit to: mailto:compliance@imarketslive.com.
                      IML IBOs may list "Independent IML IBO" in the white pages of the telephone directory under his or her own name.

                      IML IBOs may not use the name IML or IML in answering his or her telephone, creating a voice message or using an answering
                      service, such as to give the impression to the caller that they have reached the corporate office. They may state, "Independent
                      IML IBO."
                  Certain photos and graphic images used by IML in its advertising, packaging, and websites are the result of paid contracts with
                  outside vendors that do not extend to IBOs. If an IBO wants to use these photos or graphic images, they must negotiate individual
                  contracts with the vendors for a fee.
                  An IBO shall not appear on or make use of television or radio or make use of any other media to promote or discuss IML or its
                  programs, services without prior written permission from the IML Compliance Team.

                      An IBO may not produce for sale or distribution any Company event or speech, nor may an IBO reproduce IML audio or video
                      clips for sale or for personal use without prior written permission from the IML Compliance Where professional services are the
                      primary source of revenue and the service sales are secondary (e.g., d's offices, clinics, health clubs, spas and beauty salons);
                      Team.
                  IML reserves the right to rescind its prior approval of any sales aid or promotional materials to comply with changing laws and
                  regulations and may request the removal from the marketplace of such materials without financial obligation to the affected IBO.
                  An IBO shall not promote non-IML Services or services in conjunction with IML Services or services on the same social media site
                  or same advertisement without prior approval from IML Compliance Team.
                  Claims (which include personal testimonials) of any Services offered by IML may not be made except those contained in official
                  IML literature. In particular, no IBO may make any claim that IML Services guarantee financial, of investment growth, profits, or any
                  other financial team seen as a purported or guarantee of return on investment. Such statements can be perceived as investment
                  claims. Not only do such claims violate IML policies, but they also potentially violate federal and provincial laws and regulations.
              14.4 Faxes and E-mail - Limitations
                  Except as provided in this section, an IBO may not use or transmit unsolicited email, mass email distribution, other commercial
                  electronic messages or "spamming" that advertises or promotes the operation of his or her IML business. The exceptions are;
                      E-mailing any person who has given prior permission or invitation;
                      E-mailing any person with whom the IBO has established a current business or personal relationship.

https://im.academy/policies                                                                                                                                      17/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy:: Statement47-3    Filedand08/03/20
                                                                                        of<br>Policies   Procedures Page 18 of 21

                  In all states or U.S. or International territories where prohibited by law, an IBO may not transmit, or cause to be transmitted
                  through a third party,    (by telephone,
                                      academies    stories
                                                            facsimile, computer
                                                           strategies  company
                                                                                or other device),
                                                                                getting started
                                                                                                    an unsolicited advertisement to any equipment,
                                                                                                login
                                                                                                                                                   which
                                                                                                                                                Select Language
                  has the capacity to transcribe text or images from an electronic signal received over a regular telephone line, cable line, ISDN, T1
                  or any other signal carrying device, except as set forth in this section.
                  All e-mail or computer broadcasted documents subject to this provision shall include each of the following;
                      A clear and obvious identification that the fax or e-mail message is an advertisement or solicitation. The words "advertisement"
                      or "solicitation" should appear in the subject line of the message;

                      A clear return path or routing information;
                      The use of legal and proper domain name;
                      A clear and obvious notice of the opportunity to decline to receive further commercial facsimile or e-mail messages from the
                      sender;
                      Unsubscribe or opt-out instructions should be the very first text in the body of the message box in the same size text as the
                      majority of the message;
                      The true and correct name of the sender, valid senders fax or e-mail address, and a valid sender physical address;
                      The date and time of the transmission;
                      Upon notification by recipient of his or her request not to receive further faxed or e-mailed documents, an IBO shall not
                      transmit any further documents to that recipient.
                  All e-mail or computer broadcasted documents subject to this provision shall not include any of the following;
                      Use of any third-party domain name without permission;
                      Sexually explicit materials.
              14.5 Internet and Third-Party Website Restrictions
                  An IBO and/or Customer is prohibited from creating or registering any third-party website in order to promote, sell or advertise
                  their IML business. AN IBO and/or Customer is prohibited to use or attempt to register any of IML's trade names, trademarks,
                  service names, service marks, product names, URLs, advertising phrases, the IML name or any derivative thereof, for any purpose
                  including, but not limited to, Internet domain names (URL), third party websites, e-mail addresses, web pages, or blogs.
                  An IBO may not sell IML Services, or offer the Business Opportunity using "online auctions," such as eBayÂ®, Amazon, Etsy or
                  other external retail websites or auction sites.

                  Social Media sites may be used to sell or offer to sell IML Services or services. PROFILES AN IBO OR CUSTOMER GENERATES IN
                  ANY SOCIAL COMMUNITY WHERE IML IS DISCUSSED OR MENTIONED MUST CLEARLY IDENTIFY THE IBO AS AN INDEPENDENT
                  IML IBO, and when An IBO and/or Customer participates in those communities, IML IBOs and/or Customers must avoid
                  inappropriate conversations, comments,
                  images, video, audio, applications or any other adult, profane, discriminatory or vulgar content. The determination of what is
                  inappropriate is at IML's sole discretion, and offending IML IBO and/or Customer will be subject to disciplinary action. Banner ads
                  and images used on these sites must be current and must come from the IML approved library, official IML website or social
                  media outlet. If a link is provided, it must link to the posting IBO's Replicated website.
                  Anonymous postings or use of an alias on any Social Media site is prohibited, and offending IML IBOs will be subject to
                  disciplinary action.
                  An IML BOs and/or Customers may not use blog spam, spamdexing or any other mass-replicated methods to leave blog
                  comments. Comments IBOs or Customers create, or leave must be useful, unique, relevant and specific to the blog's article.
                  An IBOs and/or Customers must disclose their full name on all Social Media postings, and conspicuously identify themselves as an
                  Independent IMLIBO for IML. Anonymous postings or use of an alias is prohibited.

                  Postings that are false, misleading, or deceptive are prohibited. This includes, but is not limited to, false or deceptive postings
                  relating to the IML income opportunity, IML's Services and services, and/or your biographical information and credentials.
                  An IBO and/or Customer are personally responsible for their postings and all other online activity that relates to IML. Therefore,
                  even if An IBO does not own or operate a blog or Social Media site, if An IBO and/or Customer posts to any such site that relates
                  to IML or which can be traced to IML, the IBO is responsible for the posting. IBO and/or Customer are also responsible for
                  postings which occur on any blog or Social Media site that the IBO and/or Customer owns, operates, or controls.
                  As an IBO, it is important to not converse with any person who places a negative post against you, other IML IBOs, or IML. Report
                  negative posts to IML at support@imarketslive.com. Responding to such negative posts often simply fuels a discussion with
                  someone carrying a grudge that does not hold themselves to the same high standards as IML, and therefore damages the
                  reputation and goodwill of IML.
                  The distinction between a Social Media site and a website may not be clear- cut, because some Social Media sites are particularly
                  robust, IML therefore reserves the sole and exclusive right to classify certain Social Media sites as third-party websites which are
                  herein prohibited.


https://im.academy/policies                                                                                                                                       18/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy:: Statement47-3    Filedand08/03/20
                                                                                        of<br>Policies   Procedures Page 19 of 21

                  If your IML business is cancelled for any reason, you must discontinue using the IML name, and all of IML's trademarks, trade
                  names, service marks,  and other
                                    academies
                                                     intellectual
                                                stories   strategies
                                                                    property,
                                                                       company
                                                                              andgetting
                                                                                   all derivatives
                                                                                         started
                                                                                                   of such marks and intellectual property, in any postings
                                                                                                 login                                              Select Language
                  and all Social Media sites that you utilize. If you post on any Social Media site on which you have previously identified
                  yourself as an Independent IMLIBO, you must conspicuously disclose that you are no longer an Independent IMLIBO.
                  Failure to comply with these Policies for conducting business online may result in the IBO losing their right to advertise and market
                  IML services and IML's business opportunity online in addition to any other disciplinary action available under the Policies and
                  Procedures.
              14.6 Advertising and Promotional Materials
                  You may not advertise any IML Services at a price LESS than the highest company published, established retail price of the IML
                  service and applicable taxes. No special enticement advertising is allowed. This includes, but is not limited to, offers of free
                  membership, or other such offers that grant advantages beyond those available through the Company.
                  Advertising and all forms of communications must adhere to principles of honesty and propriety.
                  All advertising, including, but not limited to, print, Internet, computer bulletin boards, television, radio, etc., are subject to prior
                  written approval by the IML Compliance Team.

                  All requests for approvals with respect to advertising must be directed in writing to the IML Compliance Team.
                  AN IBO who is currently paid at the Chairman 250 rank may create his or her own ads or promotional materials including the
                  development of commercials or infomercials. However, all such materials, and any subsequent changes thereto, shall be submitted
                  to the IML Compliance Team for approval.

                  Chairmen 250 are encouraged to work with the Compliance Team prior to the production of commercials, infomercials, or
                  websites.
                  IML reserves the right to rescind its prior approval of submitted advertising or promotional materials in order to comply with
                  changing laws and regulations, and may require the removal of such advertisements from the marketplace without obligation to
                  the affected IML IBO.
              14.7 Testimonial Permission
                  By agreeing to the IML IBO Agreement, An IBO gives IML permission to use his or her testimonial or image and likeness in
                  corporate sales materials, including but not limited to print media, electronic media, audio and video. In consideration of being
                  allowed to participate in the IML Business Opportunity, An IBO waives any right to be compensated for the use of his or her
                  testimonial or image and likeness even though IML may be paid for items or sales materials containing such image and likeness,
                  and represents that any testimonial represents IML IBO's current, original, honest opinion,
                  thoughts, beliefs, findings or experiences, based on IBO's actual experience with IML and any stated use of IML Services and/or
                  services, and agrees to notify IBO immediately of any changes in the views expressed in the testimonial. In some cases, An IBO's
                  testimonial may appear in another IML IBO's advertising materials. If an IBO does not wish to participate in IML sales and
                  marketing materials, he or she should provide a written notice to the IML Compliance Team to ensure that his or her testimonial or
                  image and likeness will not be used in any corporate materials, corporate recognition pieces, advertising or recordings of annual
                  events.
              14.8 Telemarketing - Limitations
                  AN IBO must not engage in telemarketing in relation to the operation of the IML IBO's IML business. The term "telemarketing"
                  means the placing of one or more telephone calls or facsimile transmissions to an individual or entity to induce the purchase of
                  IML Services or to recruit them for the IML opportunity.
                  ; The federal government administers the Unsolicited Telecommunication Rules and operates a national Do-Not-Call registry that
                  requires businesses to refrain from calling phone numbers listed on the national "Do-Not-Call" list (DNCL) and or people who tell
                  the caller directly not to call/fax in the future.

                  While an IBO may not consider himself or herself a "telemarketer" in the traditional sense, these regulations broadly define the
                  term "telemarketer" and "telemarketing" so that the unintentional action of calling someone whose telephone number is listed on
                  the Federal "Do Not Call" registry could cause the IBO to violate the law. These regulations must not be taken lightly, as they carry
                  significant penalties.
                  "Cold calls" or unsolicited calls/faxes made to prospective Customers or IBOs in order to promote IML Services, services or the IML
                  opportunity is considered telemarketing and is prohibited.
                  Exceptions to Telemarketing Regulations
                  AN IBO may place telephone calls or faxes to prospective Customers, or IBOs under the following limited situations:
                      If the IBO has an established current business relationship with the prospect;

                      In response to the prospect's personal inquiry or application regarding a product or service offered by the IMLIBO, within 3
                      months immediately before the date of such a call/fax;
                      If the IBO receives written and signed permission from the prospect authorizing the IBO to call/fax;
                      If the call/fax is to family members, personal friends, and
                      acquaintances. However, if an IBO makes a habit of collecting business cards from everyone he/she meets and subsequently
https://im.academy/policies                                                                                                                                           19/21
7/31/2020                                 Case 4:20-cv-00017-RGE-HCA     Document
                                                                  IM Academy:: Statement47-3    Filedand08/03/20
                                                                                        of<br>Policies   Procedures Page 20 of 21

                      calls/faxes them, the federal government may consider this a form of telemarketing that is not subject to this exemption;
                      IML IBOs engaged in calling
                                   academies       "acquaintances,"
                                                stories strategies   must make
                                                                   company       such
                                                                            getting    calls/faxes
                                                                                    started   login on an occasional basis only and not as a routine
                                                                                                                                                Select Language

                      practice.
                  AN IBO shall not use automatic telephone dialing systems in the operation of his or her IML businesses.

                  Failure to abide by IML policies or regulations as set forth by the federal government regarding telemarketing may lead to
                  sanctions against the IML IBO's position, up to and including termination of the position.
                  By signing the IML IBO Agreement, or by accepting commissions, other payments or awards from IML, an IBO gives permission to
                  IML and other IML IBOs to contact them as permitted under the Federal Do Not Call regulations.
                  In the event An IBO violates this section, IML reserves the right to institute legal proceedings to obtain monetary or equitable
                  relief.

              15.1 INTERNATIONAL MARKETING
              15.2 International Marketing Policy
                  AN IBO is authorized to sell IML services, to Customers and IML IBOs only in the countries in which IML is authorized to conduct
                  business, according to the Policies and Procedures of each country. IML IBOs may not sell services in any country where IML
                  services have not received applicable government authorization or approval.
                  AN IBO may not, in any unauthorized country, conduct sales, enrollment or training meetings, enroll or attempt to enroll potential
                  Customers, or IBOs, nor conduct any other activity for the purpose of selling IML services, establishing a sales organization, or
                  promoting the IML business opportunity.

              16.0 IML GLOSSARY OF TERMS
                  ACTIVE IBO: AN IBO who is in good standing with respect to the Agreement and who satisfies the minimum sales volume
                  requirements, as set forth in the Compensation Plan, to ensure that they are eligible to receive bonuses and commissions.
                  AGREEMENT: The contract between IML and each IML IBO and Customer; includes the IBO Agreement, the IML Policies and
                  Procedures, and the IML Compensation Plan, all in their current form and as amended by IML in its sole
                  discretion in accordance with the terms hereof. These documents are collectively referred to as the "Agreement."

                  CANCEL:The termination of An IBO's business. Cancellation may be either voluntary, involuntary, or through non-renewal.
                  COMPENSATION PLAN:The guidelines and referenced literature for describing how IBOs can generate commissions and bonuses
                  CUSTOMER: A Customer who purchases IML Services and does not engage in building a business or retailing product.
                  IBO: AN IBO who enrolls a Customer, or another IBO into the Company, and is listed as the Sponsor on the IBO Agreement. The
                  act of enrolling others and training them to become IBOs is called "Sponsoring."
                  *Note: Any reference to "personally enrolling/sponsoring" herein is simply descriptive of the method of building a
                  community of IBOs, ie. personally, enrolling other participants into the Plan. The phrase is not intended to imply any
                  connection between the simple act of recruitment, sponsorship, or enrollment, and payment of compensation.
                  IBO'S/IBO'S WALLET: Is a secure site that manages IML IBO's commissions.

                  SPONSOR*: AN IBO who enrolls a Customer, Retailer, or another IML IBO into the Company, and is listed as the Sponsor on the
                  IBO Agreement. The act of enrolling others and training them to become IML IBOs is called "sponsoring."
                  *Note: Any reference to "personally enrolling/sponsoring" herein is simply descriptive of the method of building a
                  community of IBOs, ie. personally enrolling other participants into the Plan. The phrase is not intended to imply any
                  connection between the simple act of recruitment, sponsorship, or enrollment, and payment of compensation.

                  IBO: An individual or entity who actively promotes, markets and sells IML Services for profit and who actively seeks and recruits
                  others to do the same in accordance with the Agreement.
                  LINE OF SPONSORSHIP (LOS): A report generated by IML that provides critical data relating to the identities of IBOs, sales
                  information, and enrollment activity of each IML IBO's organization. This report contains confidential and trade secret information
                  which is proprietary to IML.
                  ORGANIZATION: The Customers and IML IBO placed below a particular IBO
                  OFFICIAL IMLMATERIAL: Literature, audio or video tapes, and/or any other materials developed, printed, published, or
                  distributed by IML to IBO and Customers.

                  PLACEMENT: Your position inside your Sponsor's organization.
                  RECRUIT: For purposes of the Agreement, the term "Recruit" means the actual or attempted solicitation, enrollment,
                  encouragement, or effort to influence in any
                  other way, either directly, indirectly, or through a third party, another IMLIBO or Customer to enroll or participate in another
                  multilevel marketing, network marketing, or direct sales opportunity.

                  UPLINE: This term refers to the IML IBO or IBOs above a particular IML IBO or Sponsor in a sponsorship line up to the Company. It
                  is the line of sponsors that links any particular IBO to the Company.



https://im.academy/policies                                                                                                                                       20/21
7/31/2020                                          Case 4:20-cv-00017-RGE-HCA     Document
                                                                           IM Academy:: Statement47-3    Filedand08/03/20
                                                                                                 of<br>Policies   Procedures Page 21 of 21




                                             academies       stories     strategies     company        getting started       login                                                                     Select Language




                                                           address: 348 West 57th Street #247, New York, NY 10019                        phone: +1 518-801-1010


               IM mastery academy™              IMchange.org           Copyright © 2019 IMacademy Inc. ALL rights reserved                 Privacy Policy         Terms of use          Sales & Refunds          Legal
                                                                                                       Policies & Procedures



         FULL RISK DISCLOSURE: Trading contains substantial risk and is not for every investor. An investor could potentially lose all or more than the initial investment. Risk capital is money that can be lost
         without jeopardizing financial security or life style. Only risk capital should be used for trading and only those with sufficient risk capital should consider trading. Past performance is no guarantee of
         future results.




https://im.academy/policies                                                                                                                                                                                              21/21
